Kirby, J., (after stating the facts). Of the many errors assigned in the motion for a new trial only such will be noticed as are necessary to the decision herein. It is first strongly urged that the court erred in permitting the jury to separate during the trial before the case was submitted to them. It is within the discretion of the trial court to permit the jury to separate, or to keep them together, after admonishing them as the law requires, in the charge of a proper officer, before or after the case is submitted to them. Sections 2390-2893, Kirby’s Digest. But this discretion of the court in allowing the separation of the jury should be exercised with the utmost caution, especially in trials for felonies, since it is possible for great prejudice.to-result from such separation. Johnson v. State, 32 Ark. 309. In Ferguson v. State, 95 Ark. 430, the court said: “The rule as to the separation of jurors during a trial in a felony case is stated in Maclin v. State, 44 Ark. 115, 119, as follows: 'But it has long been the rule of this court in case of felony that a separation of a juror from his fellows pending the trial casts upon the State the burden of showing that no improper influence was brought to bear upon the juror during his absence. In other words, the mere fact that a juror separates from his fellows without the order of court is prima facie ground for a new trial, unless it affirmatively appears that the separating juror was not subjected to any noxious influence.’ The object of this rule is apparent. The jury are kept together, and an officer is put in charge of them and directed to see that they do not separate to protect the defendant against outside influence. They are not allowed to have any communication with outside persons with respect to the guilt or innocence of the defendant on trial, and it is the duty of the officer in charge to see that they do not. This protection is due to the defendant, and the State should see that he receives it. It is not expected of him to employ some one to watch the jury and report any misconduct on their part. Hence, when they separate, the burden is upon the State to show, by circumstances or directly, that the absent juror was not subjected to any injurious influence.” It is true in this case the judge permitted this juror to separate from the others that he might attend his sick wife, and admonished him properly as to his conduct during his absence from the jury, and that he should return as soon as possible, but the court had already decided that it was necessary in order to secure the accused a fair trial that the jury should be kept together and placed them in charge of an officer properly directed for that purpose. Having exercised the discretion to keep the jury together, the statutory requirements should have been complied with, in order to preserve the integrity of the trial, as was said in Southerland v. State, 76 Ark. 488. Conceding, without deciding, that the judge, under the circumstances could permit it, he should have required an officer to accompany the juror, during his separation from the others, after having héld that it was necessary that the jury be kept together. Not having done so, the case is not different from that where it is shown a juror was separated from the jury, without the court’s order, after it was put in charge of the officer to be kept together, and such separation is prima facie ground for a new trial, unless it affirmatively appears that the separating juror was not subjected to any noxious influence. And the burden is upon the State to show that no prejudice in fact resulted from such separation, and it could have been discharged by the court having the juror sworn and questioning him as to his conduct during the separation, but, there being no testimony in this case to remove the presumption, the court erred in not granting a new trial. It is further insisted that there was a fatal variance in the proof, it being alleged that the rape was committed upon Ella Hardcastle, and proved that she had been married and that her husband’s name was Musser. We do not think this contention sound, however. She testified that she had not taken her husband’s name, since he was away at medical school, and that she was a trained nurse and commonly known as Ella Hardcastle. Bishop on Criminal Procedure, 686; Joyce on Indictments, 356. See also Ford v. State, 129 Ala. 16; Whittington v. State, 121 Ga. 193; Bartlett v. State, 128 Ia. 518; Durham v. People, 5 Ill. 172; Stallworth v. State, 41 So. (Ala.) 184. Numerous assignments of error are urged as to the giving and refusing of instructions, and especially because of the court’s failure -to .give certain instructions upon reasonable doubt. Some of these instructions requested correctly stated the law, but the court gave numerous instructions correctly submitting the question and carefully guarding appellant’s rights upon this phase of the law, and committed no error in refusing to give others upon the same point. We have carefully examined the charge, and find it full, fair and correct, and that defendant’s rights were in no wise prejudiced thereby. For the error indicated the judgment is reversed, and the cause remanded for a new trial.